MOORE, Circuit Judge,
dissenting.
I do not agree with the majority’s apparent holding that not being prepared to proceed on the day of trial per se requires dismissal under our precedents governing Rule 41(b) dismissals. This court has of*367ten held that dismissal for failure to prosecute is a harsh remedy that should be used rarely. Weighing the factors that are considered for determining whether to dismiss a case for failure to prosecute, I would hold that the district court abused its discretion by dismissing this case, and would reverse the district court. I therefore respectfully dissent.
The precedents of this court make clear, as the majority recognizes, that “[n]otwith-standing Link, ‘this court, like many others, has been extremely reluctant to uphold the dismissal of a case ... merely to discipline an errant attorney because such a sanction deprives the client of his day in court.’ ” Harmon v. CSX Transportation, Inc., 110 F.3d 364, 367 (6th Cir.1997) (citation omitted) (ellipsis original). The majority fails to point out that the ninety-day period to bring a discrimination action under the ADEA had expired at the time the district court dismissed Knoll’s action. See 29 U.S.C. § 626(e). Therefore, although the dismissal was without prejudice, Knoll’s day in court has been lost absent a successful claim for equitable tolling. See Wilson v. Grumman Ohio Corp., 815 F.2d 26, 27 (6th Cir.1987) (noting that “[i]t is generally accepted that a dismissal without prejudice leaves the situation the same as if the suit had never been brought, and that in the absence of a statute to the contrary a party cannot deduct from the period of the statute of limitations the time during which the action so dismissed was pending”). The dismissal is thus indistinguishable from a dismissal with prejudice and should be treated as such. Á dismissal for failure to prosecute “is a harsh sanction which the court should order only in extreme situations showing a clear record of contumacious conduct by the plaintiff.” Stough v. Mayville Community Schs., 138 F.3d 612, 614-15 (6th Cir.1998) (quoting Carver v. Bunch, 946 F.2d 451, 454 (6th Cir.1991) (internal quotation omitted)).
Knoll’s counsel sent a letter to the district court more than thirty days prior to trial seeking “guidance” on the resolution of a potential conflict caused by three potentially concurrent trials. Apparently, the district court had responded to Knoll’s conflict concerns in August 1996 at the scheduling of the trial by advising Knoll to wait until closer to trial to see how the three cases progressed. This letter was an attempt to comply with the court’s suggestion. Although the letter did not satisfy the district court’s trial order that established the procedure for requesting a continuance, the letter did advise the court of a problem and asked for assistance. Apparently the district judge before whom Knoll’s attorneys’ other trial was scheduled responded to the letter, but the district judge in this case did not. Knoll’s counsel then filed a motion seeking a continuance. Although this motion was late and still failed to comply with the district court’s trial order, it was only four days delinquent, was consistent with the previous letter, and was not unexpected. The defendants did not object to a continuance. See J.A. at 579. The district court, however, did not rule on this motion. The district judge’s only response came over three weeks later, during a status conference held the day before the originally scheduled trial date, when he indicated to Knoll’s counsel that they would have several days to prepare following the conclusion of the conflicting trial.
As the majority notes, two days later, on February 20, upon the conclusion of the other trial, the district court informed the parties that the trial would begin on February 25. Knoll’s counsel immediately filed another motion for a continuance. Again, the defendants did not object. The district court denied this motion. The district court then denied a motion by Knoll’s counsel to withdraw. Although counsel’s subsequent refusal to try the case on the morning of February 25 was improper, it should not have been a surprise. The flurry of motions Knoll’s counsel submitted after the district court informed them on February 20 that the trial would begin in *368five days made it clear they were not prepared to try the ease.
The majority holds that “[wjhere a plaintiff does not appear at the trial date or, as in this case, is inexcusably unprepared to prosecute the case, Rule 41(b) dismissal is particularly appropriate.” None of the cases cited by the majority creates a per se rule favoring dismissal with prejudice when a lawyer refuses to proceed on the day of trial. More importantly, each of the eases affirming a Rule 41(b) dismissal contained facts in addition to the failure to proceed that, when aggregated, constituted contumacious conduct. See, e.g., DuBose v. Minnesota, 893 F.2d 169 (8th Cir.1990) (where plaintiff not only failed to appear for trial, but had failed to appear at a pretrial conference and failed to comply with other pretrial orders); Maiorani v. Kawasaki Risen K.K., Kobe, 425 F.2d 1162 (2d Cir.1970) (where plaintiffs lawyer failed to appear and files showed that other lawyers who had acted for plaintiff could have conducted the trial). In none of these cases was the district court aware of extenuating circumstances that would weigh against dismissal, such as the conflicting trial facing Knoll’s counsel, and good faith efforts to seek a continuance.
I do not dispute that Knoll’s counsel acted improperly and that their actions were inexcusable. Indeed, it is difficult to understand why this law firm, even though small, could not prepare for Knoll’s trial in the five-day period allotted to them by the district court. However, considering all of the relevant circumstances, including the district court’s failure to rule promptly on the motions for continuance or respond to the plaintiffs dilemma, the facts simply do not support the conclusion that the counsel’s failure to proceed on February 25 was contumacious.
Under the four factors this court should consider to determine whether a district court’s dismissal of a case was an abuse of discretion, see Stough, 138 F.3d at 615, the facts of this case weigh in favor of not dismissing Knoll’s case. First, there is no evidence that Knoll’s counsel acted in bad faith. Counsel repeatedly sought extensions of time and felt that proceeding with the case without a continuance would have been ethically improper. Second, there is no evidence that AT & T would be prejudiced by a continuance. AT & T did not object to any of Knoll’s motions for a continuance. Third, although one might reasonably conclude that a party is presumed to be on notice that failing to proceed on the morning of trial could lead to dismissal, the events surrounding the scheduled commencement of this trial, especially the district judge’s vague oral responses to Knoll’s unopposed motions for a continuance, indicate that Knoll may well have been surprised by the judge’s decision to dismiss the case.
Finally, the district court did not impose less drastic sanctions, and there is no evidence that it considered such an alternative. As the majority noted, this court has “increasingly emphasized directly sanctioning the delinquent lawyer rather than an innocent client.” Coleman v. American Red Cross, 23 F.3d 1091, 1095 (6th Cir.1994). Not only was there no showing that a delay in the trial for Knoll’s counsel to prepare or for Knoll to find other representation would prejudice AT & T in any way, but also AT & T did not object to Knoll’s request for a continuance. Considering all of the relevant facts and extenuating circumstances surrounding the scheduled commencement of trial, I would hold that the district court abused its discretion under this court’s precedents by failing to explore alternatives, including monetary sanctions imposed on counsel, for reprimanding Knoll’s dilatory counsel.
For the reasons stated above, I respectfully dissent.